DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 05/10/2022 is acknowledged. Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (method of making), there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and  11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki et al. [US 2013/0257264 A1], “Tamaki”.

Regarding claim 1, Tamaki disclose a light emitting device (Fig. 1A- 1B, Fig.  25, 10D, Fig. 28, Fig. 29D) comprising: 
a light emitting diode (Fig. 25, 8); and 
a phosphor layer (3) formed on the light emitting diode (as shown), the phosphor layer including: 
a plurality of phosphor particles (32) formed in a particle layer (the entirety of the phosphor) , the particle layer including interstices (space between phosphor particles) between the phosphor particles; and 
a matrix material (32) disposed in a portion of the interstices (as shown in Fig. 25 and Fig. 1B). (The Examiner notes the details of the phosphor layer (3) can be seen in details in Fig. 1A and 1B).

Regarding claim 2, Tamaki discloses claim 1, Tamaki further discloses a plurality of cavities (Fig. 1B, 33) are disposed in a remaining portion of the interstices (as shown).

Regarding claim 3, Tamaki discloses claim 2, Tamaki further discloses the matrix material (Fig. 1B, 32) forms a plurality of interstitial portions disposed in the interstices and in contact (as shown in Fig. 1B) with the cavities (33).

Regarding claim 4, Tamaki discloses claim 3, Tamaki further discloses a majority of the plurality of cavities (Fig. 1B, 33) are positioned near an upper surface of the phosphor layer (3) opposite a surface of the light emitting diode (8). (The Examiner uses the detail of Fig. 1B to teach the cavities are position closer to the upper surface).

Regarding claim 5, Tamaki discloses claim 1, Tamaki further discloses at least a portion of the matrix material (Fig. 25, 32) is substantially homogeneous and is disposed at a surface of the light emitting diode (8) (as shown in Fig. 25 and Fig. 1B).

Regarding claim 6, Tamaki discloses claim 1, Tamaki further discloses the interstices have an interstitial volume, and a volume of the cavities is between 10% and 80% of the interstitial volume (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).

Regarding claim 7, Tamaki discloses claim 6, Tamaki further discloses the volume of the cavities is between 20% and 50% of the interstitial volume (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).

Regarding claim 11, Tamaki discloses claim 1, Tamaki further discloses the light emitting diode comprises a plurality of light emitting diode dies disposed on a chip and arranged in an array (see the manufacturing method ¶[0514], Fig. 28, S41 and S42 and Fig. 29D teaches multiple LEDS).

Regarding claim 12, Tamaki discloses a light emitting device (Fig. 1A- 1B, Fig.  25, 10D, Fig. 28, Fig. 29D) comprising: 
a light emitting diode (Fig. 25, 8);  
a phosphor layer (3) disposed on the light emitting diode (as shown), the phosphor layer comprising: 
a plurality of phosphor particles (32) disposed in a particle layer (the entirety of the phosphor), the particle layer comprising interstices between the phosphor particles (as shown); and 
a matrix (32) disposed in the interstices, the matrix comprising a matrix material and a plurality of cavities (as shown in Fig. 25 and Fig. 1B) interspersed in the matrix material (¶[0154]). (The Examiner notes the details of the phosphor layer (3) can be seen in details in Fig. 1A and 1B).

Regarding claim 13, Tamaki discloses claim 12, Tamaki further discloses a volume of the cavities is between 20% and 50% of a volume of the phosphor layer  (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. [US 2013/0257264 A1], “Tamaki” as applied to claim 1, and further in view of Hampden-Smith et al. [US 6,193,908 B1], “Hampden-Smith”.

Regarding claim 8, Tamaki discloses claim 1, Tamaki further does not explicitly disclose the phosphor layer further comprises a layer of non-luminous material coating at least a portion of the phosphor particles.
However, Hampden-Smith discloses a coating (502) can be used over to the phosphor particles (Fig. 35A).  The coating can be a metal, a non-metallic compound or an organic compound.  For example, a metal oxide coating can advantageously be used, such as a metal oxide selected from the group consisting of SiO2, MgO, Al2O3, ZnO, SnO2 or In2O3. The coatings are relatively thin, uniform and encapsulate the entire particle, but be sufficiently thin such that the coating does not substantially interfere with light transmission. The coating has an average thickness of not greater than about 200 nanometers (Col. 34 lines 33 – 67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a coating layer over the phosphor particles as taught in Hampden-Smith in the device of Tamaki such that the phosphor layer further comprises a layer of non-luminous material coating at least a portion of the phosphor particles because such a modification would help to prevent or minimize environmental degradation of the phosphor particle during use in a light emitting device  (Col. 34 lines 33 – 67 of Hampden-Smith).

Regarding claim 9, Tamaki as modified discloses claim 8, Tamaki in view of Hampden-Smith discloses the layer of non-luminous material has a thickness between 100 nm and 400 nm  (Col. 34 lines 59 – 67 of Hampden-Smith).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. [US 2013/0257264 A1], “Tamaki” as applied to claim 1, and further in view of Markytan et al. [US 2015/0200339 A1], “Markytan”.

Regarding claim 10, Tamaki discloses claim 1, Tamaki further discloses the matrix (32) comprises a SiO2 material (¶[0154]).  Tamaki does not explicitly disclose a silicone material.
However, choosing a suitable alternative material as the matrix material is well- known in the semiconductor art. Specifically, Markytan discloses the matrix material (Fig. 1, 42) is a silicone, or a silicone-epoxide hybrid material (¶[0006] and ¶0058]).
Therefore, it would have been obvious to one of ordinary skilled in the art to use a suitable alternative material, silicone, as taught by Markytan in the device of Tamaki such that the matrix comprises a silicone material because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891